     Case 2:19-cv-02219-DWL--ESW Document 9 Filed 07/02/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Martin Moreno Ruiz,                              NO. CV-19-02219-PHX-DWL (ESW)
10                  Petitioner,
                                                    JUDGMENT IN A CIVIL CASE
11   v.
12   United States Department of Homeland
     Security Immigration and Customs
13   Enforcement, et al.,
14                  Respondents.
15
16          Decision by Court. This action came for consideration before the Court. The
17   issues have been considered and a decision has been rendered.
18          IT IS ORDERED AND ADJUDGED that, pursuant to the Court=s order filed April
19   15, 2019, judgment is entered in favor of respondents and against petitioner. Petitioner to
20   take nothing, and the Petition and action are dismissed without prejudice for failure to
21   comply with the Court's order.
22                                             Brian D. Karth
                                               District Court Executive/Clerk of Court
23
     July 2, 2019
                                               s/ L. Dixon
24                                       By    Deputy Clerk
25
26
27
28
